To Our Shareholders Dear Shareholder, There is no doubt that the fiscal year ended September30, 2007 was a challenging time to be in the banking business. The yield curve kept interest rate spreads low, uncertainty about the housing market depressed mortgage loan activity, and the sub-prime mortgage crisis continued to expand to affect both the financial and the stock markets. Despite the challenging environment, we are pleased with a number of positive accomplishments for the year and our prospects for the future. During 2007, net income totaled $2,801,416 or $0.89 per diluted share. The Bancorp's return on assets for the fiscal year ended September 30, 2007, was 0.57% and the return on equity was 4.44%. Stockholders’ equity was $62,032,964 and we repurchased 108,557 shares this year. While these results indicate a solid performance, plans undertaken will provide Peoples Bancorp with the strong foundation for success in future years as we adhere to our mission and values. During fiscal 2007, your Board of Directors asked the management team to review the current structure of the Company and to emphasize expense control. As a result of this effort, we merged First Savings Bank into Peoples Federal Savings Bank which reduced regulatory expenses and eliminated duplicative positions at both banks. The merger was completed effective October 1, 2007, and has had a positive effect on operating expenses during the first quarter of fiscal 2008. Peoples Federal also signed a new contract to bring our bank's data processing in-house. The new system should not only decrease our data processing costs over the next 5 years, but also allows our employees to service their customers more efficiently, provide customers with additional services, and deliver an even better customer service experience. The data processing conversion should be completed by June of 2008. In addition, the management team reviewed the current costs of SEC compliance and projected the new costs for Sarbanes Oxley 404 compliance. After its review, the Board of Directors concluded that the current and projected costs for SEC compliance are and will continue to be overly burdensome for the Company and its shareholders. The Board reviewed relevant information provided by the management team and is proposing that the shareholders vote to approve a 1 for 760 reverse stock split followed immediately by a 760 for 1 forward split. This split transaction, if approved by shareholders and effected, will permit the Company to delist and avoid most of the costs associated with SEC and Sarbanes Oxley compliance. We are also encouraged by the recent cuts made by the Federal Reserve and the return of an interest rate curve. These events should have a positive impact on our earnings during calendar 2008. Board and Management will continue to look for ways to increase efficiencies and profitability of our institution. We want to thank you, our shareholders, for your continued support and for your investment in Peoples Bancorp. Our officers and employees are working hard to increase the value of our company. COMMON STOCK INFORMATION Market Price Dividends* Market Price Dividends* Fiscal 2006 Low High Per Share Fiscal 2007 Low High Per Share 1st QTR $ 19.40 $ 21.62 $ 0.19 1st QTR $ 17.91 $ 20.78 $ 0.19 2nd QTR 19.71 22.25 0.19 2nd QTR 18.49 20.30 0.19 3rd QTR 19.58 21.97 0.19 3rd QTR 18.25 20.10 0.19 4th QTR 15.60 21.00 0.19 4th QTR 15.45 19.25 0.19 *See Note 15 in the Notes to Consolidated Financial Statements which accompany this Annual Report. The price of PFDC stock traded on NASDAQ on February 1, 2008 was $15.10 Table of Contents Peoples Bancorp September 30, 2007, 2006, 2005 Content Five Year Summary 2 Management’s Discussion and Analysis 3 Statement of Managements’ Responsibility 13 Report of Independent Registered Public Accounting Firm 14 Consolidated Financial Statements Balance Sheets 15 Statements of Income 16 Statements of Stockholders’ Equity 17 Statements of Cash Flows 18 Notes to Financial Statements 19-42 1 SELECTED CONSOLIDATED FINANCIAL DATA OF PEOPLES BANCORP September 30 2007 2006 2005 2004 2003 Balance Sheet Data: Total assets $ 469,193,037 $ 501,353,713 $ 488,617,542 $ 491,445,300 $ 502,920,006 Loans receivable including loans held for sale, net 348,485,297 371,662,679 355,854,443 360,454,908 356,953,361 Investments and other interest earning assets 100,572,388 108,170,325 106,786,121 109,254,698 122,104,691 Deposits 349,291,182 375,848,729 360,243,356 370,824,854 380,115,884 Borrowed funds 54,480,511 59,672,791 60,131,225 53,421,460 56,749,653 Stockholder's equity 62,032,964 62,775,216 65,184,382 64,991,560 63,924,854 For Year Ended September 30 2007 2006 2005 2004 2003 Operating Data: Interest income $ 28,659,990 $ 28,310,432 $ 26,949,339 $ 26,866,634 $ 29,748,296 Interest expense 14,559,298 12,927,583 10,463,071 10,335,942 12,147,419 Net interest income $ 14,100,692 $ 15,382,849 $ 16,486,268 $ 16,530,692 $ 17,600,877 Provision for losses on loans 76,972 56,065 67,144 40,374 537,181 Net interest income after provision for losses on loans $ 14,023,720 $ 15,326,784 $ 16,419,124 $ 16,490,318 $ 17,063,696 Non-Interest income 2,104,783 2,285,030 2,033,744 1,646,944 2,713,522 Non-Interest expenses 12,099,627 12,822,056 12,134,978 11,411,108 11,032,427 Income before income taxes 4,028,876 4,789,758 6,317,890 6,726,154 8,744,791 Income tax expense 1,227,460 1,537,352 2,188,283 1,991,957 2,995,486 Net income $ 2,801,416 $ 3,252,406 $ 4,129,607 $ 4,734,197 $ 5,749,305 Basic income per common share $ 0.89 $ 0.99 $ 1.23 $ 1.40 $ 1.67 Diluted income per common share $ 0.89 $ 0.98 $ 1.22 $ 1.39 $ 1.66 Dividends per common share $ 0.76 $ 0.76 $ 0.73 $ 0.69 $ 0.65 Other Data: Average yield on all interest-earning assets 6.13 % 5.96 % 5.74 % 5.68 % 6.21 % Average cost of all interest-bearing liabilities 3.58 % 3.09 % 2.51 % 2.45 % 2.76 % Interest rate spread 2.55 % 2.87 % 3.23 % 3.23 % 3.45 % Number of full service banking offices 15 15 15 15 15 Return on assets (net income divided by average total assets) 0.57 % 0.65 % 0.84 % 0.95 % 1.14 % Return on equity (net income divided by average total equity) 4.44 % 5.06 % 6.31 % 7.41 % 9.19 % Dividend payout ratio (dividends per common share divided by net income per common share) 85.39 % 76.77 % 59.35 % 49.29 % 38.92 % Equity to assets ratio (average total equity divided by average total assets) 12.93 % 12.90 % 13.25 % 12.87 % 12.39 % 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This Annual Report contains statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
